Citation Nr: 0942707	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  04-33 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $12,340.50.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from August 1968 to October 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2004 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal was remanded in May 2007 so that the Veteran could 
be provided a written audit of his account and so that a 
determination could be made concerning whether the 
overpayment was properly created and assessed against the 
Veteran.  In August 2008 the Veteran was advised of the 
manner in which his award was calculated.  The Veteran did 
not thereafter appeal the RO's finding with regard to 
creation of the debt.  As such, the issue is not in appellate 
status.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge via videoconferencing technology in 
September 2009.  A transcript of the hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  Overpayment in the amount of $ 12,340.50 resulted solely 
from the actions of the Veteran; there was no fault on the 
part of VA.

2.  The recovery of the VA benefits would not nullify the 
objective for which benefits were intended.

3.  The Veteran did not change his position to his detriment, 
and there was no reliance on these VA benefits that resulted 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

4.  Financial hardship is not demonstrated.

CONCLUSION OF LAW

The recovery of the overpayment of VA disability compensation 
benefits in the amount of $ 12,340.50 is not against equity 
and good conscience and, therefore, is not waived. 38 
U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA 
notification procedures, however, do not apply in waiver 
cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
Furthermore, the VCAA has no effect upon an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  Manning v. Principi, 16 
Vet. App. 534 (2002).  Therefore, while the record before the 
Board does not reflect that the appellant was specifically 
notified of the provisions of the VCAA, such notice is not 
required under governing law.  Accordingly, the Board 
therefore finds that no further action is necessary under the 
VCAA at this time, and that the case is ready for appellate 
review.

In any event, letters from the RO to the Veteran have 
requested pertinent information.  Although such letters did 
not reference VCAA, they did request that he submit critical 
information that could help support his appeal.  In essence, 
the intent of VCAA has been met. 




Factual Background

Review of the record reflects that in June 2003, the 
Veteran's wife requested an apportionment of the Veteran's VA 
compensation.  She noted that the Veteran had been 
incarcerated since March 17, 2003.  

In a September 2003 letter the RO proposed to reduce the 
Veteran's benefits as the result of his incarceration.  He 
was advised that he was entitled to a 60-day due process 
period in which he could submit evidence.  He was also 
advised that if he did not waive the 60-day period and 
continued to accept payments at the present rate, he might be 
liable to repay all or part of the benefits received during 
that period.

An October 2003 VA Form 21-4193 indicates that the Veteran 
was incarcerated in March 2003 for a felony.

An October 2003statement from the Veteran indicates his 
request that his benefits be provided to his wife for her 
support and the support of their family.

In January 2004 the RO issued a decision approving the 
apportionment request.  The letter accompanying the decision 
indicated that an overpayment had been created.  The Veteran 
requested a waiver of the debt.  

In a March 2004 written statement, the Veteran indicated that 
he was incarcerated in March 2003, and that he was advised to 
send his wife to the Muskogee RO.  He noted that she spoke 
with someone on June 2003 and requested an apportionment at 
that time.  He argued that he had notified the VA of his 
confinement

In May 2004 the Committee denied the Veteran's waiver 
request.  It found that there was no indication of fraud, 
misrepresentation, or bad faith.  It noted that the law 
prohibited him from drawing full compensation while 
incarcerated, and that a timely notice of his incarceration 
was not received.  It determined that to waive the debt would 
result in unfair gain to the Veteran at the expense of the 
government.  It also determined that collection of the debt 
would create a lasting hardship for the Veteran.

At the September 2009 hearing, the Veteran's wife stated that 
she visited the RO and filled out a form, and was told that 
it was all she had to do.  She indicated that checks 
continued to be sent and she contacted the RO to ask whether 
she should be getting them.  She testified that she was told 
that the RO was backlogged and that they had not gotten to 
her paperwork.  She and the Veteran argued that they had 
notified VA as soon as they were apprised of the requirement 
to do so.  They asserted that they had notified VA timely, 
and that the overpayment was due to a paperwork backlog.  
They testified that the Veteran's VA compensation was 
approximately $2820 monthly, and that his spouse's employment 
income was approximately $3500 monthly.  They indicated that 
on a monthly basis they paid $1250 in mortgage payments, $700 
on credit cards, $690 in car payments, $80 for phone, $120 
for cable, and $200 for cellular phones.  They also stated 
that they paid $700 quarterly for life insurance and $700 
yearly for automobile insurance.  They indicated that they 
also had miscellaneous medical expenses.  

Analysis

As noted, the Committee determined that there was no fraud, 
misrepresentation, or bad faith on the Veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees.

In cases where there is no fraud, misrepresentation, or bad 
faith on the Veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  In this regard, the Board 
notes that the RO was not notified of his March 2003 
incarceration until June 2003.  Moreover, the January 2004 
letter that notified him of the apportionment advised him 
that he could waive the 60-day due process period to avoid 
further overpayment.  He did not do so.  Rather, in October 
2003 he notified the RO that he did not wish to waive his 60-
day due process period.

The Board acknowledges the Veteran's argument that the 
overpayment was not processed in a timely fashion, thus 
causing the overpayment.  However, the Board again notes that 
the RO was not notified of the incarceration until June 2003, 
and that a September 2003 letter advised the Veteran that he 
might be liable for repayment of benefits.  The Board has 
concluded that the RO processed this case within a reasonable 
time, and that the Veteran was duly notified of the 
possibility of debt.  In summary, the Veteran is at fault in 
this case.

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board finds that collection 
would not defeat the purpose of the benefit.  The Veteran was 
in receipt of benefits to which he was not entitled under the 
law, due to his incarceration.  There is no indication that 
the Veteran's reliance on VA benefits resulted in 
relinquishment of another valuable right.  Thus, this element 
of equity and good conscience is not in the Veteran's favor.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is again noted that the Veteran 
was not entitled to receive his full benefits due to his 
incarceration.  There is no indication that recoupment would 
affect the Veteran's ability to provide support to any 
dependent.  Rather, the Board observes that an apportionment 
was made to the Veteran's spouse for her support, based on 
her reported expenses.  Thus, this element of equity and good 
conscience is not in the Veteran's favor.

The Board has also considered whether the appellant would 
experience undue financial hardship if and when forced to 
repay the debt at issue.  The September 2009 testimony 
indicates that the monthly income of the Veteran and his 
spouse is approximately $6320 per month.  They testified that 
their monthly expenses are approximately $3040 per month, 
with additional quarterly and yearly insurance payments and 
miscellaneous medical expenses.  The Board additionally notes 
that the current outstanding debt, as stated in an August 
2008 letter addressing the creation of the debt, is $938.50.  
Based on the reported income and expenses, the Board believes 
that recoupment of this debt would not cause financial 
hardship.  

In summary, the Board has considered the elements of equity 
and good conscience.  It has concluded that the negative 
evidence outweighs the positive evidence and that the facts 
in this case do not demonstrate that the recovery of the 
overpayment is against equity and good conscience.  
Accordingly, waiver of the debt is denied.


ORDER

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $12,340.50 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


